NO. 07-05-0370-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL D

APRIL 26, 2006
______________________________

MICHAEL JOE MORGAN, 

									Appellant

v.
 
THE STATE OF TEXAS, 

									Appellee
_________________________________

FROM THE 181ST DISTRICT COURT OF RANDALL COUNTY;

NO.  17,250-B; HON. JOHN BOARD, PRESIDING

_______________________________

Memorandum Opinion
_______________________________


Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.
	Appellant Michael Joe Morgan appeals his conviction for intoxication manslaughter. 
He pled guilty to the offense, and the allegation of the use of a deadly weapon was tried
to a jury.  The jury found appellant guilty, made a deadly weapon finding, and sentenced
him to 15 years imprisonment.  
	Appellant's appointed counsel has filed a motion to withdraw, together with an
Anders (1) brief, wherein she certified that, after diligently searching the record, that the
appeal was without merit.  Along with her brief, appellate counsel attached a copy of a
letter sent to appellant informing him of counsel's conclusion and of appellant's right to file
a response or brief pro se.  By letter dated March 21, 2006, this court also notified
appellant of his right to tender his own brief or response and set April 20, 2006, as the
deadline to do so.  To date, appellant has filed neither a response, brief, nor request for
an extension of time.  
	In compliance with the principles enunciated in Anders, appellate counsel discussed
various areas for possible appeal including the effectiveness of trial counsel, the sufficiency
of the evidence to support the deadly weapon finding, and the failure of the trial court to
admonish appellant as to the range of punishment prior to accepting his plea of guilty. 
However, counsel has explained why each potential issue lacks merit.  We have also
conducted our own review of the record, pursuant to Stafford v. State, 813 S.W.2d 503 
(Tex. Crim. App. 1991), to assess the accuracy of appellate counsel's representations and
to uncover any error.  It not only confirmed counsel's representations but failed to reveal
reversible error.  
	Accordingly, the motion to withdraw is granted, and the judgment is affirmed.

							Brian Quinn 
						          Chief Justice
Do not publish.
1. Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).